DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 7, and 13, each claim recites “a second position”. This limitation is indefinite as there is no recitation of a first position, and thus it is unclear whether a first position is required or the term “second position” is merely nomenclature. For examination purposes any IGV position that is held in the manner as claimed will be considered to meet the limitations of the claims.
	Regarding claims 2-6, 8-12, and 14-19, the claims are also rejected due to dependence from claims 1, 7, and 13.
	Further regarding claims 5, 11, and 18, the claims each recite “the first position”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes the claims are presumed to describe an operation of fully closing the IGVs.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mount (US 4,514,989) in view of Sommer (US 2014/0328667).
	As to claim 1, Mount teaches a method of operating a heat exchanger system in which a compressor 2, which is drivable by a motor 25, is fluidly interposed between an evaporator 5 and a condenser 4, the method comprising closing IGVs following receipt of a shutdown command once power is removed from the motor 25 (col. 5, lines 15-21).
	Mount does not explicitly teach ramping a speed of the compressor 25 down until a third precondition takes effect as claimed. However, Sommer teaches that it is known to ramp the speed of a compressor down at shutdown until a precondition of equalization of pressure exists in order to eliminate large transient or upset conditions during shut downs (paragraph 43, lines 6-10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Mount to include ramping down the compressor speed as taught by Sommer in order to prevent system malfunction due to undesirable shut down conditions.
	It is noted that the limitations drawn to closing the IGVs at a maximum rate and holding the IGVs in a second position are recited as contingent limitations (the steps are performed “in the event of” certain conditions existing). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). As such, the closing and holding steps for the IGVs are not considered to be required by the claim and the claim is rejected in view of Mount and Sommer.
	As to claim 3, Sommer teaches the third precondition comprising a pressure difference between the compressor and condenser being equalized, and thus less than a predefined amount (paragraph 43, lines 6-10).
	As to claim 4, Sommer teaches the third precondition comprising a pressure difference between the compressor and condenser being equalized, and thus being less than 3 PSI (paragraph 43, lines 6-10).
	As to claim 5, Mount teaches closing the IGVs to a fully closed position (col. 5, lines 20-21).
	As to claim 6, Sommer teaches ramping the speed of the compressor down to 0 RPM within a predefined time (paragraph 43: compressor speed is reduced in a controlled manner at shutdown, and thus is reduced to zero within a predefined time).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mount in view of Sommer as applied above, and further in view of Keller (US 5,167,491).
	As to claims 2,, Mount, as modified, does not explicitly teach opening a hot gas bypass valve immediately following receipt of the shutdown command. However, Keller teaches opening a hot gas bypass valve 24 immediately following receipt of the shutdown command in order to prevent reverse rotation of a compressor 12 (col. 3, lines 15-25). Therefore would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the Method of mount to include opening a hot gas bypass valve immediately following receipt of the shutdown command as taught by Keller in order to prevent system malfunction as a result of reverse compressor rotation.

Examiner Note
Claims 7-19 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a controller configured to perform the IGV holding and closing operations as claimed. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 2/22/2022, with respect to the objections to the drawings, objections to the specification, and rejections under 35 U.S.C. 112 as previously set forth have been fully considered and are persuasive. Therefore the previously set forth objections/rejections have been withdrawn. 
Applicant’s arguments, see 9, filed with respect to the rejections of claims 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mount and Sommer.
Applicant’s arguments, see page 9, filed with respect to the rejections of claims 7-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Said rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763